/ ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to specification has been acknowledged.
Amendment to claim 4 overcomes claim objection.
Applicant's arguments, filed on 11/16/2020, in pages 10-14, with respect to independent claims 1 and 12-14 have been fully considered and are persuasive.  
Amendment to independent claims 1 and 12-14 overcomes 103 rejections.
Amendment to independent claims 1 and 12-14 overcomes double patenting rejection.
Applicant's arguments, filed on 11/16/2020, in pages 9-10, with respect to amended Claim 14 regarding 112(f) have been fully considered and is persuasive. 
Addition of new claim 15 has been acknowledged.
Cancellation of claim 10 has been acknowledged.
Amendment to claims 1, 4-9 and 11-14 has been acknowledged.

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determine a reliability of each target of the plurality of targets based on the digital signatures map each target of the plurality of targets in camera image data and in non-camera sensor data to a coordinate system in a real space based on positional information of each target of the plurality of targets; and execute calibration by at least one of rotation or translation of each of a coordinate system of the camera image data and a coordinate system of the non-camera sensor data, wherein the execution of the calibration is based on the determined reliability and the mapped plurality of targets, and the coordinate system in the real space is different from each of the coordinate system of the camera image data and the coordinate system of the non-camera sensor data”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-9, 11 and 15 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-9, 11 and 15 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 12, none of the prior art of record either taken alone or in combination discloses the claimed “determining a reliability of each target of the plurality of targets based on the digital signatures mapping each target of the plurality of targets in camera image data and in non- camera sensor data to a coordinate system in a real space based on positional information of each target of the plurality of targets; and executing calibration by at least one of rotation or translation of each of a coordinate system[[s]] of the camera image data and a coordinate system of the non- camera sensor data, wherein the execution of the calibration is based on the determined reliability and the mapped plurality of targets, and the coordinate system in the real space is different from each of the coordinate system of the camera image data and the coordinate system of the non-camera sensor data”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 13, none of the prior art of record either taken alone or in combination discloses the claimed “determining a reliability of each target of the plurality of targets based on the digital signatures mapping each target of the plurality of targets in camera image data and in non- camera sensor data to a coordinate system in a real space based on positional information of each target of the plurality of targets; and executing calibration by at least one of rotation or translation of each of a coordinate system[[s]] of the camera image data and a coordinate system of the non- camera sensor data, wherein the execution of the calibration is based on the determined reliability and the mapped plurality of targets, and the coordinate system in the real space is different from each of the coordinate system of the camera image data and the coordinate system of the non-camera sensor data”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
As for independent claim 14, none of the prior art of record either taken alone or in combination discloses the claimed “determine a reliability of each target of the plurality of targets based on the digital signatures map each target of the plurality of targets in the camera image data and in the non-camera sensor data to a coordinate system in a real space based on positional information of each target of the plurality of targets; and execute calibration by at least one of rotation or translation of each of a coordinate system of the camera image data and a coordinate system of the non-camera sensor data, wherein the execution of the calibration is based on the determined reliability and the mapped plurality of targets, and the coordinate system in the real space is different from each of the coordinate system of the camera image data and the coordinate system of the non-camera sensor data”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
The closest prior art is found to be:
Hu et al. (JP 2007218738) which discloses calibration device, target detection device, and calibration method.
Samuels (WO 2014/159620 A1) which discloses encoded calibration device and systems and methods thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648